                                           Case 3:17-cv-07210-SK Document 221 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                        Case No. 17-cv-07210-SK
                                         al.,
                                   8
                                                         Plaintiffs,                          ORDER GRANTING STIPULATION
                                   9                                                          TO CONTINUE HEARING
                                                  v.
                                  10
                                         ELISABETH DEVOS, et al.,                             Regarding Docket No. 220
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           A hearing regarding Plaintiffs’ motion for partial reconsideration of the Court’s sanctions
                                  14   order (Dkt. 167) is currently set for May 11, 2020. The parties inform the Court that they have
                                  15   made significant progress in their settlement negotiations to date and stipulate to continue the
                                  16   hearing on the motion in order to facilitate further progress toward settlement. (Dkt. 220.)
                                  17   Accordingly, the Court HEREBY GRANTS the stipulation and CONTINUES the hearing. No
                                  18   later than June 22, 2020, the parties shall file a joint status report advising the Court of the status
                                  19   of the settlement negotiations and, if necessary, proposing a schedule for further proceedings.
                                  20           IT IS SO ORDERED.
                                  21   Dated: May 11, 2020
                                  22                                                      ______________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
